Citation Nr: 0905302	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the Veteran's basic 10-year 
period of eligibility for receiving education assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of January 8, 2005, to include the propriety 
of the establishment of this computed date.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The Veteran had active service from June 1974 to June 1978, 
and from March 1981 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In March 2006, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  The Veteran had active service from June 24, 1974 to June 
23, 1978, and from March 16, 1981 to September 30, 1997; it 
is neither claimed nor shown that he had additional active 
duty after that date.

2.  Ten years from the date of the Veteran's discharge from 
his last period of active service would have been October 1, 
2007, if he was continuously on active duty between January 
1, 1977, and June 30, 1985.

3.  The Veteran's delimiting date was reduced by the 996 days 
he was not on active duty between January 1, 1977, and June 
30, 1985.

4.  The adjusted delimiting date is January 8, 2005.

5.  The Veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.



CONCLUSION OF LAW

The Veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted to January 8, 2005.  38 U.S.C.A. §§ 3031, 
3033 (West 2002 & Supp. 2008); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7142 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  However, there 
are some claims to which the VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  Such claims include 
claims that turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).

The current issue turns on statutory interpretation.  See 
Smith, supra.  Because the law, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  Furthermore, there is no evidentiary 
development to be undertaken.  The pertinent service date 
information is of record.  As such, no further action is 
required pursuant to the VCAA.  Moreover, the provisions of 
the VCAA only apply to claims under Chapter 51, of 38 
U.S.C.A. Sims v. Nicholson, 19 Vet App 453 (2006).  This case 
also involves benefits claimed under Chapter 30 rather than 
pursuant to Chapter 51.

The Veteran's DD Form 214 reflects that he served on active 
duty from June 24, 1974 to June 23, 1978, and from March 16, 
1981 to September 30, 1997; it is neither claimed nor shown 
that he had additional active duty after that date.  

In essence, the Veteran contends in statements and testimony 
that he was entitled to Chapter 30 benefits until October 1, 
2007, or at least to cover expenses incurred to complete the 
program of education he was not able to complete with Chapter 
30 benefits due to late notice given by VA with respect to 
the January 8, 2005 adjusted delimiting date for educational 
assistance.  He submits that had he known between the August 
2001 and the November 2004 determination of the RO that the 
adjusted delimiting date was actually January 8, 2005, he 
could have taken action to complete his program of study at 
an earlier point in time.  

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the Veteran first entered active 
duty in June 1978, and therefore, he did not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
Veterans with remaining Chapter 34 eligibility may, under 
certain conditions, qualify for continued educational 
assistance under Chapter 30.  Assuming, the Veteran was 
eligible for Chapter 34 entitlement, certain other criteria 
must be met.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
Veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the Veteran served on active duty 
during the period between October 19, 1984, and July 1, 1985, 
and continued on active duty without a break in service until 
September 30, 1997.

Thus, assuming initial Chapter 34 eligibility, the veteran 
was then eligible for Chapter 30 benefits when his Chapter 34 
benefits expired pursuant to 38 U.S.C.A. § 3011(a)(1)(B(i)); 
38 C.F.R. § 21.7044(a).

The Veteran was separated from active duty on September 30, 
1997.  The law provides a ten-year period of eligibility 
during which an individual may use his or her entitlement to 
educational assistance benefits; that period begins on the 
date of the Veteran's last discharge from active duty.  38 
U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 
21.7142.  For individuals whose eligibility is based on 38 
U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-year period of 
eligibility is reduced by the amount of time equal to the 
time that the Veteran was not serving on active duty during 
the period beginning January 1, 1977, and ending June 30, 
1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

Pursuant to 38 U.S.C.A. § 3031(a)(e); 38 C.F.R. § 21.7050(b), 
VA must reduce the 10 year period of eligibility for Chapter 
30 benefits under 38 U.S.C.A. § 3011(a)(1)(B)(i) by an amount 
of time equal to the amount of time he or she was not on 
active duty during the period extending from January 1, 1977, 
to June 30, 1985.  In this case, the Veteran was not on 
active duty from June 24, 1978 to March 15, 1981, which 
equates to a total of 996 days.

Ten years after his last discharge from active duty would 
have been October 1, 2007.  That date less 996 days equals 
the date of January 8, 2005.  Therefore, the Veteran's proper 
delimiting date is January 8, 2005.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
Veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the Veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. § 
21.7051(a) (2).  That is not the case here.  The evidence 
does not support nor does the Veteran contend that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the Veteran's willful misconduct.

Instead, the Veteran maintains that while he was advised in 
an August 9, 2001 RO notice of the adjusted delimiting date 
of January 8, 2005, he was subsequently notified in a RO 
letter dated August 15, 2001 that his delimiting date was 
October 1, 2007, that subsequent benefit status notices also 
contained the delimiting date of October 1, 2007, and that he 
was therefore surprised when he received the November 2004 
determination that his delimiting date was actually January 
8, 2005, and that he therefore did not have sufficient time 
to make use of his remaining Chapter 30 benefits.  In fact, 
the record reveals that in July 2001, the Veteran was sent 
two additional incorrect notices, one of which advised him 
that he had a September 9, 1997 delimiting date and another, 
which advised him that he was not entitled to any benefits.  
Because of the discrepancies, in his notice of disagreement 
of December 2004, the Veteran indicates that he contacted 
personnel at the RO in September 2001, and was informed that 
a then-recent change in "M22-4, Part III, Change 32," 
extended his delimiting date to October 1, 2007 because of a 
later period of service.  Thus, his contact with VA personnel 
additionally caused him to believe that October 1, 2007 was 
the correct delimiting date.

However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is, 
regrettably, bound by them.  Notwithstanding VA's obligation 
to correctly inform the Veteran about basic eligibility or 
ineligibility for Chapter 30 educational assistance benefits, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Although the Board is sympathetic to the fact that the 
Veteran was forced to use his own funds to complete his 
program of education based on his reliance on the incorrect 
delimiting date, the fact remains that January 8, 2005 is the 
correct delimiting date, and that the Veteran received notice 
of this in August 2001.  The fact that there were subsequent 
inconsistent notices and VA personnel incorrectly assessed 
that October 1, 2007 was the delimiting date in telephone 
conversations with the Veteran in September 2001 does not 
provide any basis for the Board to extend the January 8, 2005 
delimiting date or otherwise provide the Veteran with 
additional Chapter 30 benefits.  Erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An extension of the Veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the Montgomery GI Bill, beyond the adjusted delimiting 
date of January 8, 2005, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


